Hall, Justice.
The plaintiff, by its lease, covenanted to keep the hotel in tenantable condition during the term for which the defendant leased it, and bound him not to make changes or *598alterations in the building or premises without its consent, inhibiting hirh even from making repairs at its expense without obtaining'its consent before the same were made. There is little doubt that, by a failure to keep this covenant, the building and premises fell into a ruinous condition, and a large portion of it was suffered to become unfit for comfortable occupancy. To suits for the rent, defendant pleaded his losses from this cause in bar of a recovery, and insisted that his damages greatly exceeded the amount of rent in arrear, and claimed a verdict for the excess. He now contends that the court restricted the inquiry of the jury upon this subject to limits too narrow, and in pursuance of this restriction, rejected evidence which should have been received for the purpose of showing the extent of the damage he suffered in consequence of the failure of the plaintiff to keep the premises in repair ; and these are the material questions made by this record
1. There can be little doubt that he was entitled to recoup such damages as are traceable solely to a breach of the contract, such as profits which would be its immediate fruits and are independent of any collateral enterprise entered into in contemplation of the same, or under these limitations, that he might recover them, although remote or consequential, provided they were capable of exact computation. Code, §2944. Damages which are the legal and natural result of the act done, though to some extent contingent, are not too remote to be recovered. Id., §3073. Especially is this true, where they are such as may be fairly and reasonably considered as arising either naturally, i. e., according to the usual course of things, from a breach of the contract itself, or may reasonably be supposed to have been in contemplation of both the parties at the time they entered into the contract, as the probable result of a breach of it Hadley vs. Baxendale, 9 Exch. R., 341, 354, which is the leading case upon this question, and from which the above cited sections of our Code were probably taken; Georgia R. R. vs. Hayden, 71 Ga., 518, 522, and citations there, together with others cited on the briefs of *599counsel, which will appear at the end of the reporter’s, statement.
The natural inference would be, that it was in contemplation of both parties when this contract was executed, that if the plaintiff broke its covenant and suffered this hotel, for want of repairs, to fall into decay, and become unfit or undesirable as a habitation for guests and patrons, damage and loss would result to the tenant, for which it would be responsible, especially as he is bound by a covenant in the same contract of lease to “ keep the hotel open and in good first-rate style ” during the term.
The charge in this case shows that our learned brother was aware of these rules and did not intend to contravene them, yet they are not distinctly set forth and appositely applied to the circumstances iff proof. Had the instructions upon these points been more explicit, and had they not been mixed with matters somewhat irrelevant, and calculated, perhaps, to confuse, if not to mislead, the jury, we might not have been called upon to interpose, and were this the sole ground of exception, we should hesitate either to criticise or interfere; but there are other, points upon which we shall be obliged to send the case back for another hearing ; and this being so, we do not feel at liberty to point out a more specific application of principles which we conceive to be so plain and intelligible.
2. While we do not think' that the loss of the contract by which the defendant sub-let the hotel to Byington & Rushing enters properly into the measure of damages resulting from a breach of the contract between the parties to this suit, by reason of its being a collateral undertaking which the parties cannot be presumed to have contemplated when they made the contract, yet we are of opinion that the matter should have been entirely withdrawn from the consideration of the jury, and they should not have been charged upon the subject as is set forth in the 19th ground of the motion for a new trial. It may possibly have bewildered and led them astray, but could not, as we think, have as ■ *600sisted them to reach a proper conclusion.. The amount found as the principal of the debt in suit exceeded the face of the/paper by three hundred dollars, and had to be corrected by writing off that excess before it was reduced by the amount of damages found for the defendant. The error was corrected in this way after the verdict was returned, but it does not remove the impression that the jury failed to comprehend the instructions of the court.
' 3. It would have been better to have omitted from the charge, set out in the 17th ground of the motion for a new trial, all allusion to the several remedies open to the defendant for a violation of this covenant, and to have confined the instructions given to the issue formed by the defence set up by the pleadings in the case. The jury had nothing to do with any others that might possibly have been taken. Abstractly considered, every proposition laid down may have been correct, but were any of them, save the one based upon the pleadings, pertinent and applicable ?
4. Byington & Rushing occupied the premises for a part of the term for which the defendant leased the hotel; and with a view of ascertaining their condition at that time, evidence, offered and rejected, that applications were made for rooms, and after inspecting them, the parties desiring to occupy rejected them, because they were somewhat out of repair, was, for that imrpose, admissible. So of testimony going to show the reputation of the house with the traveling public, and the refusal of parties to patronize or stop at the hotel because it was not in a tenantable condition. So, likewise, of proof offered to show that a man, taking charge of the hotel in its condition, and having everything to furnish and the labor to employ, could not run it profitably ; and we know of no other mode of ascertaining the cause of the complaints made by guests than to show what they said while at the house or after leaving it. Each of these several particulars, although they might not afford very cogent or convincing proof of the facts, were, never*601theless, admissible, as affording some evidence that the house had fallen into disrepute and ceased to be an inviting or desirable hostelry for the want of necessary repairs, and consequently that the tenant sustained loss thereby.
5. There can be little trouble as to the rule of damages that obtains in the case ; but by what evidence the amount is to be ascertained is a matter of somewhat greater difficulty. The defendant, it is alleged, seeks to establish the amount of his losses by the opinions of witnesses, without the facts on which those opinions are founded, and it is urged that the case is not one that can be made out by the opinion of witnesses, although they may be experts. This position is doubtless correct; to hold otherwise would put the witnesses in the place and transfer to them the functions and duty of the jury, who are entrusted with the power of reaching conclusions from given premises; besides, it would make the rights of parties dependent, to a large extent, upon the conjectured and speculative opinions of others, no two of which would perhaps agree. On the other hand, to restrict the rule to an exact computation of the profits which the party has lost by reason of a breach of covenant would, in a large measure, deprive him of an effective remedy to secure his rights.-. Too rigid an application of the rules of evidence would render the stipulations designed for his protection nugatory. Particular circumstances have been allowed to vary the application of such rules, in order to make them effective in reaching the ends they were designed to secure. The defendant cannot be expected in this case to hunt up every person who left his hotel, or was deterred from coming to it, on account of the uncomfortable condition in which-the building and the rooms were left for the want of these necessary repairs to render it comfortable and habitable; he can only show generally these facts and others which will enable the jury to approximate his losses and ascertain his damages ; and this may be done by proving the facts that may justify the jury in reaching a conclusion, such as were pointed out by *602this court in the case of Gilbert vs. Cherry, 57 Ga., 128.
On this subject, the record is, to say (he least, so obscure as to render it difficult, if not impossible, to determine what was done. This case has not been fairly tried, and justice to the parties would seem to require that another hearing should bo had under the rules here prescribed. There is nothing else in this voluminous record requiring more special notice than has been given. The case has been held up and maturely, but not very satisfactorily, considered, owing to the intrinsic difficulties it presents.
Judgment reversed.